DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021, January 21, 2021, March 18, 2021, August 3, 2021, November 18, 2021, March 11, 2022, June 10, 2022, and August 3, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0347693 to Lam et al. (hereinafter Lam), and further in view of a machine translation of CN 108140425 (hereinafter CN ‘425).
Regarding independent claim 1, Lam discloses a system (paragraph 0002, “The present invention relates to the field of methods and systems for assigning medical images to readers such as radiologists”) comprising:
a processor (paragraph 0008, “a computer-implemented method;” a computer-implemented method requires a processor to carry out the method); and
memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method (paragraph 0033, “According to a second broad aspect, there is provided a computer program product for identifying readers adequate for analyzing a medical image to be analyzed within a time limit, the computer program product comprising a computer readable memory storing computer executable instructions thereon that when executed by a processing unit perform the steps of the above-described method”) comprising:
collecting a first set of data (paragraph 0142, “The ERT models are built from data mining and analysis on historical data of previous analysis of radiology orders by the readers; the historical data is read as the first set of data”), wherein the first set of data comprises:
first mammographic exam data for one or more patients (paragraph 0090, “the modality corresponding to the radiology order is mammography.”… “the imaged body part is a breast”);
user profile data for one or more mammographic exam readers of the first mammographic exam data (paragraph 0142, “It should be understood that the models may be reader-specific if the historical data is reader-specific;” for the models to be user specific, they must be tied to the user themselves, which is read as a profile); and
evaluation data for the one or more mammographic exam readers (Figure 5, element 104, “for each reader determining an expected reading time for the given order”);
providing the first set of data to a predictive model, wherein the first set of data is used to train the predictive model to determine a reading time for the first mammographic exam data (paragraph 0142 “In one embodiment, a library of expected reading time models (ERT models) is stored in a database. The ERT models are built from data mining and analysis on historical data of previous analysis of radiology orders by the readers.”; paragraph 0145, “In order to measure the performance of the ERT models, the data is partitioned into training and testing sets. The ERT models are then trained/fit on the training set and then validated/tested on the testing set”; the ERT models are predictive models);
collecting a second set of data, wherein the second set of data comprises at least second mammographic exam data for a patient (paragraph 0149, “Once the expected reading time for the radiology order has been determined for each reader;” paragraph 0090, “the modality corresponding to the radiology order is mammography;” the radiology order is the input to the ERT model, and further this can be a mammogram);
applying the second set of data to the trained predictive model (once the ERT models have been trained/fit they are then determined to be able to be used (i.e. applied) in real life and on the real data, paragraph 0145, “Finally, the ERT models having an acceptable level of error are then implemented into the ERT library.”);
receiving, from the trained predictive model, an estimated reading time for the second mammographic exam data (paragraph 0149, “Once the expected reading time for the radiology order has been determined for each reader,”).
Lam fails to explicitly disclose as further recited, however, CN ‘425 discloses displaying the estimated reading time (page 11, “In the illustrative FIG. 2, these indicators are presented as different icon 50, challenge level icon at the bottom of its meaning is indicated in display 52. the exemplary graphic method uses open star to indicate simply read (estimated reading time is 2 minutes or less), read (estimated reading time 2-10 minutes) star pale indicating medium challenge, star-filled (black) indicates difficult to challenge the reading (estimated reading time greater than 10 minutes);” the icons correlating to the estimated reading time is read as displaying the time to read the study).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘425 in order to maintain a high efficiency workflow in radiology image reading (page 2).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lam in the combination further discloses wherein the method further comprises: using the estimated reading time to optimize a workload distribution for a plurality of mammographic exam readers (paragraph 0022, “In one embodiment, the step of detecting comprises, for each reader of the group of readers, determining a workload from outstanding orders contained in the respective order analysis schedule and comparing the determined workload to a remaining work capacity of the reader.;” paragraph 0023, “In one embodiment, the method further comprises reassigning at least one outstanding order contained in the respective order analysis schedule of the overloaded reader to a non-overloaded reader.”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Lam in the combination further discloses wherein the first mammographic exam data comprises at least one of: pixel image data and image header data (paragraph 0004, “medical images are regrouped in a pool of images in the DICOM system;” it is inherent and necessitated to DICOM images, that there is both an image (made of pixels) and image header information. DICOM files are defined as files that consist of a header and image data).
Regarding dependent claim 6, the rejection of claim 3 is incorporated herein. Additionally, Lam in the combination further discloses wherein the user profile data comprises at least one of: an amount of experience of the reader, an age of the reader, or expertise of the reader (Figure 1, element 16, “comparing the subspecialty of the reads to the subspecialty of the medical image order;” the subspecialty is read as the expertise of the reader; paragraph 0096, “Referring back to FIG. 1, once it has been determined, the at least one subspecialty of the radiology order is compared to the qualification subspecialty(ies) of each reader, at step 16. A qualification subspecialty is a radiology sub specialty for which a reader is qualified, and indicates the type of medical images that the reader is qualified or permitted to read or analyze. A database contains information about the readers including at least the name of the readers or a reader ID for each reader, and the qualification subspecialty(ies) associated with each reader. The qualification subspecialty(ies) may be set by an administrator for each reader. Alternatively, the qualification subspecialty(ies) of a given reader may be set by the given reader himself or herself.”).
Regarding dependent claim 7, the rejection of claim 3 is incorporated herein. Additionally, Lam in the combination further discloses wherein the evaluation data comprises at least one of: time of day the evaluation data was collected, type of tools used to collect the evaluation data (paragraph 0137, “the order expected reading time is then dependent on at least one parameter such as the modality;” modality is read as type of tools used to collect the data; paragraph 0138, “For example, the reading time mean for a given modality order may be determined using the average time taken by the readers of the group for analyzing previous orders having the given modality. Then, each user is assigned the calculated reading time mean as their expected reading time for any order having the given modality.”), usage data for the tools used to collect the evaluation data, and hanging protocol used to generate the evaluation data.
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Lam in the combination further discloses wherein the predictive model is at least one of: a neural network; a support vector machine; or a regression model (paragraph 0144, “The exploratory data analysis step involves identifying
relevant parameters/factors for the ERT models. A linear
regression model or a non-linear regression model such as a polynomial model or a spline model may be used for example.”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Lam in the combination further discloses wherein the predictive model is further trained to output a complexity score, the complexity score representing an estimated complexity of reading the second mammographic exam data (paragraph 0137, “the order expected reading time may vary from one radiology order to another depending on the complexity of the radiology order for example;” in order to know that the reading time is affected by the complexity, the complexity has to be determined.).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Lam in the combination further discloses wherein the first set of data further comprises reading time estimates provided by the one or more mammographic exam readers (paragraph 0143, “In one embodiment, the analysis of the historical orders for building the ERT models includes the following steps: cleaning/preparing the historical data, exploring the historical data to find relevant parameters/factors, forming ERT models, and validating the ERT models.”… “For building the ERT models, the historical reading time per order needs to be extracted or estimated from the data.”).
Regarding independent claim 11, the rejection of claim 1 applies directly. Additionally, Lam in the combination further discloses a method of predicting reading time of a mammographic exam (Figure 5, element 104, “determining an expected reading time for the given order;” paragraph 0090, “the modality corresponding to the radiology order is mammography.”… “the imaged body part is a breast”).
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 9 applies directly. 
Regarding dependent claim 15, the rejection of claim 11 is incorporated herein. Additionally, Lam in the combination further disclose wherein the predictive model is further trained to output at least one of an identification of a recommended mammographic exam reader (Figure 5, element 106, “identifying adequate readers who may read the given order by its due-in-time requirement” and element 110, “outputting the list of ranked readers”); or an available time slot for reading the second first mammographic exam data (NOTE: not examined due to “or” condition).
Regarding dependent claim 16, the rejection of claim 11 is incorporated herein. Additionally, Lam in the combination further discloses wherein, upon applying the second set of data to the trained predictive model, the trained predictive model identifies one or more correlations between the first set of data and the second set of data (paragraph 0144, “The exploratory data analysis step involves identifying relevant parameters/factors for the ERT models. A linear
regression model or a non-linear regression model such as a polynomial model or a spline model may be used for example;” the purpose of a linear regression model is to show a relationship between a dependent variable, and one or more independent variables).
Regarding dependent claim 17, the rejection of claim 11 is incorporated herein. Additionally, Lam in the combination further discloses wherein the estimated reading time is used to automatically determine a workload distribution for a mammographic exam reader (paragraph 0022, “In one embodiment, the step of detecting comprises, for each reader of the group of readers, determining a workload from outstanding orders contained in the respective order analysis schedule and comparing the determined workload to a remaining work capacity of the reader”). 
Regarding dependent claim 18, the rejection of claim 11 is incorporated herein. Additionally, Lam in the combination further discloses wherein the estimated reading time is used to automatically assign the second mammographic exam data to a mammographic exam reader (paragraph 0203, “In one embodiment, the distribution engine is adapted to detect orders that may be at risk of missing their due-in-time requirements on a reader's schedule, hereinafter referred to as at-risk orders, based on expected reading times and/or RYU throughput capacity rates of readers”… “The reassignment can be automatically
made by the system or manually made by the ATC, the PACS administrator, or any reader with sufficient privileges.”).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, Lam in the combination further discloses further comprising:
determining an actual reading time required by the mammographic exam reader to read the second mammographic exam data (paragraph 0148, “For example, the ERT models may be periodically updated using new historical data;” the ‘new historical data’ is the actual reading time from the new images that have been read);
providing the actual reading time to the trained predictive model (paragraph 0148, “For example, the ERT models may be periodically updated using new historical data;” the ‘new historical data’ is the actual reading time from the new images that have been read); and
updating the trained predictive model based on the actual reading time (paragraph 0148, “For example, the ERT models may be periodically updated using new historical data.”).

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lam further in view of CN ‘425 as applied to claims 3 and 13 respectively above, and further in view of WO 2014194171 (hereinafter WO ‘171)
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Lam in the combination discloses looking at mammography images as the image for the radiologist to consider which would mean the radiologist is determining various metrics associated with the breast image, however, Lam and CN ‘425 in the combination as a whole fail to explicitly disclose wherein the pixel image data is used to determine at least one of: breast tissue patterns, breast density, breast complexity, or breast thickness.
However, WO ‘171 discloses wherein the pixel image data is used to determine at least one of: breast tissue patterns, breast density, breast complexity, or breast thickness (breast density: paragraph 0003, “he Breast Imaging Reporting and Data Reporting System (BI-RADS) lexicon includes a breast tissue description for x-ray mammography. This categorization is a four-state ordinal scale comprised of a compact description of the overall breast composition accompanied with a percentage fibroglandular (glandular) tissue estimation as defined in the lexicon: [1] the breast is almost entirely fatty (< 25% glandular); [2] there are scattered fibroglandular densities (approximately 25% - 50%> glandular); [3] the breast tissue is heterogeneously dense, which could obscure detection of small masses (approximately 51% -75% glandular); and [4] the breast is extremely dense”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘171 in order to associate breast density measurements with breast cancer risk factors measured from mammograms (abstract).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, WO ‘171 in the combination further discloses wherein the complexity score is based on at least one of breast shape; breast density (paragraph 0003, “he Breast Imaging Reporting and Data Reporting System (BI-RADS) lexicon includes a breast tissue description for x-ray mammography. This categorization is a four-state ordinal scale comprised of a compact description of the overall breast composition accompanied with a percentage fibroglandular (glandular) tissue estimation as defined in the lexicon: [1] the breast is almost entirely fatty (< 25% glandular); [2] there are scattered fibroglandular densities (approximately 25% - 50%> glandular); [3] the breast tissue is heterogeneously dense, which could obscure detection of small masses (approximately 51% -75% glandular); and [4] the breast is extremely dense… As indicated, these were developed to assess the reading difficulty of mammograms with ascending score for the patient's report.”); or number of detected lesions.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lam further in view of CN ‘425 as applied to claims 3 and 11 respectively above, and further in view of WO 2017/058848 (hereinafter WO ‘848).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Lam and CN ‘425 in the combination as a whole fail to explicitly disclose wherein the image header data is indicative of at least one of:
type of study used to collect the mammographic exam data, image resolution of the mammographic exam data, or type of processing used create the mammographic exam data.
However, WO ‘848 discloses wherein the image header data is indicative of at least one of:
type of study used to collect the mammographic exam data, image resolution of the mammographic exam data (paragraph 0049, “For example, the header of a DICOM file may contain information on the image contained within it including, but not limited to, the pixel resolution in physical units, criteria for interpreting the pixel intensity, and so forth.”), or type of processing used create the mammographic exam data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘848 in order to automatically determine an indication of cancer within a medical image, and determine a cancer score (abstract).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lam further in view of CN ‘425, and further in view of WO 2005052838 (hereinafter WO ‘838).
Regarding independent claim 20, the rejection of claim 1 applies directly. Additionally, Lam in the combination further discloses a computing device (paragraph 0121, “The method 10 may also be implemented as a device comprising at least a processing unit, a communication unit for transmitting and receiving data”) comprising:
a user interface (paragraph 0204, “graphical user interfaces”);
Lam and CN ‘425 fail to explicitly disclose as further recited, however WO ‘838 discloses 
receive from a user, via the user interface, a reading time estimate for first mammographic exam data (page 12, line 16, “A user interface 5 is provided to enter other necessary information such as copyright information, title, difficulty level, access permission, publishing date, reviewer;” difficulty level is read as time estimate (i.e. harder cases, will take more time, easier cases will take less time));
and the reading time estimate for mammographic exam data (page 12, line 16, “A user interface 5 is provided to enter other necessary information such as copyright information, title, difficulty level, access permission, publishing date, reviewer;” the data is stored for retrieval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘838 in order to store a variety of medical data related to an image (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2011063530 discloses methods of distributing imaging studies to a chosen image reader

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668